 

 

Case 19-11626-KG Doc525 Filed 10/30/19 Page 1of11

UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re: PES Holdings, LLC, et al." Case No. 19-11626 (KG)
Debtors Jointly Administered

MONTHLY OPERATING REPORT
September I - September 30, 2019

 

 

 

 

 

 

 

 

 

Document Explanation Debtor
REQUIRED DOCUMENTS Form Ne. Attached Attached Statement
Schedule of Cash Receipts & Disbursements by Legal Entity MOR-] x
Bank Reconciliation (or copies of Debtor's bank reconciliations} MOR-la x
Schedule of Professional Fees and Expenses Paid MOR-|b xX
Statement of Operations MOR-2 X
Balance Sheet MOR-3 X
Status of Post Petition Taxes X
Summary of Unpaid Post Petition Accounts Payable MOR-4 xX
Trade Accounts Receivable and Aging MOR-5 x
Debtor Questionnaire MOR-6 Xx

 

 

 

 

 

I declare under penalty of perjury (28 U.S.C. Section 1746) that the information contained in this monthly operating report (including attached
schedules) is true and correct to the best of my knowledge, information and belief.

*

Kchih (Uhre. MUfsof20l?

Signature of Debtors Dat
Rachel Celiberti
Chief Financial Officer

Notes:

(1) The Debtors in these chapter 11 cases, along with the last four digits of each Debtor's federal tax identification number, are: PES Holdings, LLC
(8157); North Yard GP. LLC (5458); North Yard Logistics, L.P, (5952); PES Administrative Services, LLC (3022); PES Energy Inc. (0661); PES
Intermediate, LLC (0074); PES Ultimate Holdings, LLC (6061); and Philadelphia Energy Solutions Refining and Marketing LLC (9574). The Debtors’
service address is: 1735 Market Street, Philadelphia. Pennsylvania 19103.

 

The information contained herein is provided to fulfill the requirements of the Office of the United States Trustee. All information contained herein is
unaudited and subject to future adjustment. Certain assumptions have been made as noted herein.

 

 

 
Case 19-11626-KG Doc525 Filed 10/30/19 Page 2 of 11

UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re: PES Holdings, LLC, et al. Case No. 19-11626 (KG)
Debtors Jointly Administered

General Notes

Debtor-in-Passession Financial Statements ~ The financial statements and supplemental information contained herein are
unaudited, preliminary, and may not comply with generally accepted accounting principles in the United States of America ("U.S.
GAAP") in all material respects. in addition, the financial statements and supplemental information contained herein represent the
financial information for the Debtors only. The Debtor's non-Debtor affiliates are not included in the financial statements or the

supplemental information contained herein.

Financial Accounting Standards Board ("FASB") Accounting Standards Codification 852 ("ASC 852") addresses accounting and
financial statement disclosure for entities that have filed petitions with the bankruptcy court and expect to reorganize as going concerns
under chapter 11 of the bankruptcy code. ASC 852 generaily does not change the manner in which financial statements are prepared. It
does require, however, that the financial statements for periods subsequent to the filing of the chapter 11 petition distinguish transactions

and events that are directly associated with the reorganization from the ongoing operations of business.

The Debtors' financial statements contained herein have been prepared in accordance with the guidance in ASC 852. The unaudited
financial statements have been derived from the books and records of the Debtors. This information, however, has not been subject to
procedures that would typically be applied to financial information presented in accordance with U.S. GAAP, and upon the application
of such procedures, the Debtors believe that the financial information could be subject to changes, and these changes could be material.
The information furnished in this report includes primarily normal recurring adjustments, but does not include all of the adjustments that
would typically be made in accordance with U.S. GAAP.

The results of operations contained herein are not necessarily indicative of results that are expected from any other period or for the full

year and may not necessarily reflect the combined results of operations, financial position and cash flows of the Debtors in the future.
The information contained herein is provided to fulfill the requirements of the Office of the United States Trustee.

Liabilities Subject to Compromise - As a result of the chapter 11 filing, the payment of pre-petition indebtedness is subject to
compromise or other treatment under a plan of reorganization. The determination of how liabilities will ultimately be settled and treated
cannot be made until the bankruptcy court approves a chapter 11 plan of reorganization. Accordingly, the ultimate amount of such
liabilities is not determinable at this time. ASC 852 requires pre-petition liabilities that are subject to compromise to be reported at the
amounts expected to be allowed, even if they may be settled for lesser amounts. The amounts currently classified as liabilities subject to
compromise are preliminary and may be subject to future adjustments depending on bankruptcy court actions, further developments with
respect to disputed claims, determinations of the secured status of certain claims, the values of any collateral securing such claims,
rejection of executory contracts, continued reconciliation and other events.
Case 19-11626-KG Doc525 Filed 10/30/19 Page 3 of 11

“jaays aaue]Bg ay) UO ssuadxa predaud t st paLpssepa s1 Yar [LIITV]|O9 JUNOIIE pata aseysund yj OF PAE[AI ¥LZSF JO DduCyeq vB SEY Q] |Z U1 Tupus junosse WAS ad

Su) ‘VOHIPpe Uy “spuNy Yans asn o7 AWAD SsoIgoc] ay) Tuniuny “zapso wisaIU, at UL PaUAyINO sjuaWaINbay wUasUOS AUF G] ANP ays A5UL[Rq SY) UG _Yse Pajol|soy,, SF Pay [Sse[d SJe spuny asayy f,
“($8 ON 12YDOp) J9puo gIq WUT JID UE PaULjap se OPE Fulpua juNodse UL [PIDIB]IOD YSseD SotuBY PasNdag YOS OY) JOY PIOY Spun Jo VOI [UL g*| pF SI SauRpeq Yyses AUS WYSAd 4) Ul PapN]suy ;
‘uawnsnfpe ainyny o1 9a/qNs pus PaLpNBUN st UaIdY PoUIE|UOD UONTCULOJUL [PY “BISNY] SEI PAHUT] dY3 JO A9LYO dy Jo sjuawaUINbas Sy [11 0} popraoad st urauoYy pauyeoa UOHEULOIU! dU], ,

TSaJON

 

 

 

 

 

 

 

Lscog OS]: $s iestr $$ - Ss - Ss - Ss - § 68st SS - $s S  , (yswp parsiaisoyy *jaut) aoueyeg yueg ysey Surpuy
(0) - SL0'0Z : 7 ; : (szo'0z) : {sluawasungsic}) / sidtasay Sucdurossouy
- : - - - : . - - savtacy Cl
10¢ $|- § {oos'0z7) SS - S - S$ - $s 7 § s0012 $§ - $ MOLT YSU IN
- - - - - - . - - Jat19
(65) : - - S : (69) JAI 199C]
- : - - - - : - - $39,] [LUOISSI]O1,|
(816'02) (316°07) : - - . - - sjuauiasangsi(] BulessdQ
BLITZ - zs - - - : LELIZ - sidiasay
ssi'6g oS . S o@ttr S$ - S - § - S - S octtrr Ss - § Ss aye] WON pe DUTY YUN yses) Buyuurdog
oy dnosry | suoyemuny (geolt-61) = (ZENLI-GI) = (IE9TT-GD (OC9II (6Z91I-61) «= (BZMEI-GI) = (4790 I-G1) (9Z911
603g] JTI OTT OTT -61) ut JOTI “d"1 ITD “ODOT
Aunaynpy «= ‘sBuyppogy — ‘IeIpowaayuy ABU Sad ‘sadEwagaa = ‘saqsido"] PUT YON, ‘sHUNpjOqy
pul suruyayy ayeutyy) Sad Sad HEAISUIpY Paty YON Sud
suDApOS Sad
Brus
nrydpapeyyd
{panpauur))

(suujjop Jo spursnoy) uy)

GLOZ ‘AE 4oquiadasg YFnosy) | taquiaydag
_ Sug peda] Aq spuawasingsi¢, spdiaaay Ysnc Jo apnpayas

I-HOW

 

pausysiulwpy Ajuos
(9M) 9Z91 1-61 “ON 2885

ARV AY Td AG LORELSIO FHL Wood
LH109 ADL TIN VE SOLLY.LS GSLLINO

sIoIgoc]
1819 ‘OTT SdUIpON Sad 394 UI
Case 19-11626-KG Doc525 Filed 10/30/19 Page 4of11

CMON aNpayss uo paquasaud sjaays soured Josgap ay) uO syassy juan AAYICE pur sasusdxy predary ui papnpauy =;

 

 

 

 

 

sSsapOn
GET OT s Ysa yoo (t0L
(410 Sy.) Tupursing
LSf°68 5 ste) JUHODTY yuBg [eo
- iSS6 “1 S2nsiFo"] paz yon) lunOsay IMdUASINGSIC] Payjonuoy youd’) WaPy BouoUry jo yung
6la'sr wrae JT Soustioy puey yon WwRAdY UOICUsIUOD youd] |pwapy eauauly fo yurg
oc 6l6P OT Suna pepy pur Fuuyay suomnjpos Baur veydpapepyg lunossy sodag pucwiog Youd) |WUay BOUSUY fo yrs
086 rroc FT] Suna pepy pur suwyay suoynjos Ausuy enydpapeyyd junosay .wos9sq] ANNE] Yous [PUUDIAY CouAUYy Jo yuTE
its 91Ic YT Suna pepy pur duuyay suoynpos AF9uq eeydapeyd lunossy pars aseysun,f aafojdury Youd | |PUUDAY CouaUY JO yuRg
. L668 STI Funayepy pur Furuysy suomnpog (aug raydjapepyd IuNOSIy IWSWISSINgSIC) PayponNUED youd PSY Pouaury jo yung
- fort ST tunaqeyy pue Fuuysy suonnpos Aiauy enydjapepygy wnossy ajqeatasay sjunassy yeg-uopy Yous] |JUUSIAY EoUSUYy Jo yuRg
- £OSe STI Tunayepy pur Furuyaye suonnjos AAuauy veydapeynyd yu rawosin yous] play eotaury yo yung
O78 IP s OSFE OTL Funayepy pur Furuyays suonnjos ARuauy eeydjapepiyg qunosay 10st }y you] UUayY Catawy jo yurg
sumyop # WUNOTTY §0 SHAE FIST] Anu pesary awit) junosay LUOHNSULpUEY

jo Spuesnoyy uy

 

soz 5 6l6b H10z ‘OL saquaidas tunossy Usodaq pucwad YU] [MAW CayaUy Jo yutE
DODECY Aupuy _AIUNOIY JO Sal FSET Pauadg seg wT LT MMOD HON SUpppueg

 

 

pound Fumoda: wauns ay) Tuunp pouado adn sunosse yuEY Fuso yoy dy) /eYyy ULE SIOWQoCT AY],

‘mOIqag ay) (q POUITIAN aU syuNOIIe Yyutg aAnse paw vada sayy Jo jje Joy SUDWIATEIS yueg Jey) MULE SIOLQoCT 3y |
FOUTS uC Ry

WUNOsoT JUSWASINGSIP |IvA JO) PIUIEULEL ue SpeWNO! yuaWasINgsIp 20/puL
Siaysiiad yooys "surisds FurjunoIse LLAUEUY NYT LIYTIAN EYE MLE SIOIYAC] AY], “SISTY A[yjuOW T UO SjUNOIIT yuEY asy2e pue ado Nay] Jo []e 40) posedaid due suOHTEIUOdIN Yue Ley) UUEYE SsO}G3CT OYLL

 

 

{panpneu}}
(S4eyjJOp Jo Spuesnoyy uy)
GINT Aaqa dag yo YUU ay! 40,4
FRUINOE SpUSWASUNGSIQ) YSZ) puT
SLUIWIILIS YUEY SUOMIPIVAIIY JUNOITY yuR Op Joadsou WL UTA
S)-H0OW

 

PaDsiUlMIpyY ApUlor sioiqaq
(9m) SZ9LT-G “ON ast : yes yy ‘Sduyppon Sad 234 Uy

SUV AV TA 40 LORLLSIC JH 404
LYNOD AD.LUNMN VE SALVLS OA.LINIT
Case 19-11626-KG Doc525 Filed 10/30/19 Page 5of11

‘QI-YOW Ul papnpou jou ase sjeuctssajoud asunos Aseulpso 0} sjuawAtg

 

 

 

 

TSajON
- $ - $ - § - $ - 3 [BOL
- 3 7 - - JOSIAPY xB], ,SJOIGed JT11 ‘dnoty saaiasag AlosiApy XO
= - - - wasy suMIe[D sIojqar] “au ‘dno juawaseury,y] ULC
SI : 7 - - jJasuno> uonEsnsaauy jesads si0jqaq Jq ‘Aapley 7] ew
- . : : - Jayurg juawWseauy ,s101qg9q] SISULIEg I fd
7 ; a - : JOSIAPY [BISUBULY SIOIQSC] JBSJEIA] 3 Zaseayy
7 = a - - jasunos Aq jeI07] s101geq sauor 3 [Yalz Burrs pyspnyseg
= $ - $ $ - $- $ jasuno’y $10199q dTT SUES F PUEPHI

[BOL sosuadxg 533] 1FIOL sasuadxy $394] ajoy , leuolssayo.tf

 

aJeq UoHaYg IDUIS Plug JUnOWY
aAHENUN

polog S1y) preg syunOUly

(payipneuy)
(sie|jop Jo spursnoy) uy}
6107 ‘O¢ Jaquaydag ysnoay) aJeq UONTag Poliag ay) 104
pleg sasuadxg pur soay JLUdIssaJO1g Jo a[NpPayIS
qI-uOW

 

pxoisiuupy Apuros
(DM) 9Z9 11-61 “ON ASD

SYVMV1490 40 LORLLSIO FHL YON
LHN09 ADLAUNUMNVA S4.LV.LS CG.LINA

si0jqed
‘U9 ‘DT 1 ‘SAUIPIOH Sad 234 Uy
 

 

 

 

 

 

 

 

 

 

a
a
—
oO
co
2 Juaunsnipe sunny oF afgns pue palipneun s! uly PIUIENWOS VOHRUBOUT IY “DISMAL SAIS PIWUE] dYI Jo ADO ay} Jo Swuawasnbas ayn PY[EY OF psplacud st ulaiay PawEywos LONCUUOIUI ALL |
© TSaTOR]
oO
o (zez‘roz) S| - S (irra § - Ss - § - §$ - § (reo) s - S$ (is1'1z) s SHON ICT OF IPQUINGLIIY atuort] (880°]} 19N
a
ol- ; : - . - - - - - IS4UaqUy FUNpONUG-LOR] 0} alqeINqUAY SwWoIU]
oO
S (zez'roz) S| - S$ (ierisi) = § - $s - Ss - $ - S (res‘n) Ss - S$ (z§1'1z} s (ssovp) aoa] 19N
oO (rz} - (pz) : : : : . - - (asuadxcy) Wyauag xey, autcouy
®
iL (goz'roz) S| - S (zir'ial) 5 - ss: Ss - S$ - S (reo) 5 7 S$ (su‘iz) s SINE], SUIOIU] Jr0f 244 (SSO"]) FUIOIU]

(906'C1) a (906'E1) - a a a a - - you *(asuadx7]) awosuy III
Lo |lore’sa) - (689'r) - a - - - - (est'tz) paziende> junoury fo ay ‘sasuadss] ysasopuy
N
o (osr'ro1} S| S (zze'z91) § - § - Ss - Ss - S (reo) S$ - $$ - S (ssorp) awosuy Supesade
O| cerze - cLr'TE - - - ° : ; . Asaxozay aoucunsuy
Ajceo'zy) - (rac a a - a (68Z)} - - sosuads:] aalmUIsIUIpY 3 edu

(g28'01) : (szo'o) : = * (cos) - - asuadxcy uouezoWwY pue uoneiasdagy
(D](ozs'eze) : (p87'£77} : : : : (zrs) a - sasuadxzy Sunwadg 331
S| oss’es SS] - S esn'es Ss - § - S - S - s- 5 - Ss - s sanuaaay
co] Ite. énoan | suoyen yy (ec91 1-61) (z¢911-60) (resti-60) = (peoni-en) “9m = (6791-61) (8Z911-61) (479-eD) — OZO-GU ITT
A] soigag OTT aupaysepy O71 ‘seenpio oTI Shauy sad DTT senuag an] ‘s9n1s1807 TI ‘SHUIPIOH Sd
pow duyysy — MU Sae— abepoursayuy IRISUPY PARA YON ‘dD PaUA YON
oa suaynjos Sad Sad
oO Aaa
a Brydpopenyd
®
a (panpneys))
O (saeyjop yo spuvsnoyy uy)

6107 ‘OE A2qWasdag Yano) ae MONNaL poliay 34) 40,2
, SuONEIIdG JO SyuaUa}ENS
THOW
puasimuMpy Apuor s01gag

(DM) 9791-61 “ON 88D

AYUVAV TAG 30 LOnLLSIG SHL WOd
LYN109 ADLATUMNVE SALV.LS GA.LINN

1899‘) ‘SBUMIONL SAd 294
Case 19-11626-KG Doc525 Filed 10/30/19 Page 7 of 11

S]UDAd J9y10 pur SS330Id MOAT SUMIE]D SY NOYTAOLy) SeustUudepasap saYyUTY UO Buipusdap spusuysnfpe dunyry poUsTEW O} aiqns aq Aw ssemosde o} 1algns sana] se PIypIsssjs SHOUT dy)
UIT g £1 $ OF UE;Eq AojUTAUN TOU SYL STULIG YH] “VON|IA! 9°96] F JO aauEjeq Angry fuipuodsauios v sey asoge LoYs ouR]Eq CHO WUDAUE SY, “SIYD) Ob SHuojag Sad 18 Psy Alo}UDAU Pare/pauusyur OF 3] YL. ,
AT ‘sonsifo’] pac, yon put '3‘y] Funayepy pue Suuysy suonnpos Aauzy erydpapepiyg ‘ITT ‘StuIppOp[ Sad U9as19q swNOIIT Auedmossaqur sopn(suy ;
JuaUNsHipe aunyny OF 199/gns pu PoHpNcUN s) UAVaY PIUIE|WOD KONEUMOJUL [PY “SOISNLL SATIS PIUL] AY! Jo 21YEO 2) Jo swaiwarnbey oy) (|y [NF O) Poplrcad $1 urss9y Paurejudd UOEUUOyUT YL |

 

Tsa10N

 

 

 

 

 

 

 

 

 

 

 

 

beszen't $ | tegz'zor) S$ é9¢sz0'l $s - § = $ - Ss > S$ o6v'zel $s - S$ trie ttr § Aquabeg Sg0;qaq] 3p SAN ETBI] [BIOL
(660'1bo) (lec‘26e} cRe Lie . z z SlORB - (soz'ere) Aunby siotqac]
S6S'Pce'l (666'r9) €19's¢9 " - : $i9'rr . 90f'602 _ MstuerdutoD o4, I9afqng sons qTr]
set‘orl S| - S$ 76°78 $F § - $s - 5 = 5 § - S  cra'vy § SOUENGETT] 180],
LEV 9 : dtV'9C - - - - - . - SANLIGE] WALN -UOR] LOI,
t6l'TZ . t6l ‘tt : 7 = : 5 SALI] Wye [EMUSLUOST AU]
omMiol S$] - S$ corre s - § = 5 + § - § - $ 3 S$  fra'u9 § SNE] WALID [RIO
£69'99 7 - 2 z : : S 5 £69°99 Aujoucuy worssassod-t)-101G9C]
6c ze = 6LT ; : f : : . OST Sonpqey paniaay
reains) - S$ reel 5 - Ss - $- $s - $ - 5 > s $ ajqeitd syunoaay
Weezer S| loecz9r) $ ike ez0'l § - § - § - § - $ 06971 $ - S_ FRecer § sassy [EVO]
; (1ev'L6e) - 7 : - - - . 1ec'26£ SAPENULIE Ul PUM SS.ANE]

- (666't9) eel - . = sis - Ses ayqeaiaza Aueduiog-sa1w]
ce - fee = " : s . - SIASST WDT-TUOY FYI)
cola - c6l'tc - - - - . - - SPYCAIIIA UOUEDIPIUWApU! [TIUIUIUOUEAUE]
col'see : Log'ss9 : : 2 Ff 9Sf'6L - : yau ‘wauidinbs 2 wed Suadog
gsi'see S$] 7 S FEC ace s - s - § ° S$ - S Gia'sr § - § - $ SPY MAIN) [TOE
602 LP . 60L TF . - . a a * . ys paysuysay

190°9£ 1909 . 4 s si S . syossy OUND JayIC pun sasuadxy predauy
zerblz . TerFIT ; 2 - . - . 1 SONOS Uy
OS6 87 . 0S6'8C ° - + Ss o I 5 JIYID ~ AQEAIIS} SINE
£669 £669 - . a - I s s apqeataaay sWMNO3yY sped],
rOo'Lr Ss S$ sail $ - 5s * $7 $_- $  618'st $7 § - § siuaeainby yses put ysty
1810.1, dnaszy ¢ BOprp ey (ce9tt-al) (ze9Tt-6)) (let I-60) (O€91 1-61) 4y (6Z91 1-60) (gz911-61) (4791-61) z9IeN ITI

40993¢] ITT Aanayepy IV stuppopy OTT dawg Sad DTT ‘saapsaag a] “Susttor] oT ‘SHUIPOH Sad
pu duUYyoy = SME SA “aTeIpouayuy aA RASIUMPY = PIB ALON“ t) Paw YItON
SUOITNOS Sad Sad
Sdaauy
erydpapopid
(ponpneuyy)
{SAB]JOp jo spuesnoyy uy)
GlOT ‘aE 49quapilas Jo sy
, Sag aauBeg
cow

palaisiumpy Apuior s01g9q

(94) 9791 1-61 "ON ase)

JUV AV Td JO LOMLSIO AHL HOA
1M10D ADL TWHNVE SALVLS GALINA

"1853 VL SAuyppONL Sad +34 UI
Case 19-11626-KG Doc525 Filed 10/30/19 Page 8 of 11

UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re: PES Holdings, LLC, et al. Case No. 19-11626 (KG)
Debtors Jointly Administered

Declaration Regarding the Status of Post Petition Taxes of the Debtor
September 30, 2019

Rachel Celiberti hereby declares and states:

| am the Chief Financial Officer of PES Holdings, LLC, a limited liability company organized under the
laws of the state of Delaware and a Debtor and Debtor in possession in the above-captioned chapter 11
case. In this capacity, | am familiar with the day-to-day tax operations of PES Holdings LLC, et al.

Except as otherwise indicated, all facts set forth in this declaration are based upon my personal
knowledge of the operations and finances of PES Holdings, LLC, information learned from my review of
relevant documents, and information [ have received from other members of management and/or the
Debtor's advisors. | am authorized to submit this declaration on behalf of PES Holdings, LLC and, if ]
were called upon to testify, 1 could and would testify competently to the facts set forth herein. I submit
this declaration under penalty of perjury pursuant to 28 U.S.C. Section 1746.

To the best of my knowledge, the Debtors have filed all necessary federal, state and local tax returns and

made all required post petition tax payments in connection therewith on a timely basis or have promptly
remediated any late filings or payments that may have occurred due to unintentional oversights.

Dated: lt bhbor 6x , 2019 Respectfully submitted,

   

achel Celiberti
Chief Financial Officer
Case 19-11626-KG Doc525 Filed 10/30/19 Page 9 of 11

‘sjuousn(pe dining 0) Joalqns are aAoge

914k) SY) UI SJUNOWY ‘s]UdAa JayJO pue ssad0id MalAal SUIIE[D BY} INOYsnolY] syuado]aaap JaYyLINy

uo Suripuedap sjuaunsnipe simny [eLioyeut oj Joafqns oq Aeut astwo1dui0d 0} oalqns sai]iqel|

SB paljisse]o sjuNowe oyL ‘waysds a[qeAed syuNOdoe S10}gQaq] 4} JU! Pasajua USaq aABY IVY}
S99IOAUI JOPUdA ape) SUIpU}s}]NO pue Usdo juasaidas payiodai ajqeAed syunosoe uoNad-jsod ay], |

 

 

 

 

 

 

 

SOJON
%001 %0 %0 %0C MOC %09
pssll $§ - $ ¢ Lect $ serze $ ZL §F 810199]
[BJO] 16< 06-19 09-T¢ oL-T jUd1In)
ang seg sheg
(paypneuy)
(s1v]]Op Jo Spuesnoy) uy)
6107 ‘OE Aaquiaydag jo sy
' Bulgy pue aqedeg syunosdy wong jsog pleduy Jo Arwuuing
b-uOW
paloysiuruipy Ajulor $.101q3q
(D1) 9Z9LI-61 “ON S89 [8 9 ‘OTT ‘SSUIPIOH Sad 24 UT

 

FUVMV Td JO LOMILSIG FHL YOd
LYNOD ADLdUNMDINVE SALV.LS G4LINO

 
Case 19-11626-KG Doc525 Filed 10/30/19 Page 10 of 11

OL

“a]qeAlaoal SJuNodoe ape]
[210] UO paseq pajE[Nojeo are soBejuao1ad Susy ‘sa[qeAlsoaI JOWO}SNd-UOU JOU “SfJO-3}11M
pure gap peg Joj UoIsIAOJd apnjoul JOU OP puk SdIOAUT JO ayep WO. pade are sjuNOWe sso], |

 

 

 

 

 

 

 

TSOJON
%00T %OP %0E %9 YL %O0T
Sel $ £9 $ IP $ 6 $ Ol $ FI $ 810199
}®j0.L 16< 06-19 O9-1¢ Oc-T jua.IN’)
' pasy sAeq
(payipneuy)
(sagjjop Jo spuesnoy) uy)
6107 ‘OE Aequiajdag jo sy
SUISY PUL a[qeAlIIay SJUNOIDY apesy
S-HOW
palaysiuruupy Apjulor s$101qaq
(D>) 9Z9LT-61 “ON 8589 "18 39 ‘OTT ‘SSUIPIOH Sad 24 UT

 

FUVMV 14d AO LOMILSIG FHL YOd
LYNO) ADLdMDINVA SALVLS GALINA

 
 

Case 19-11626-KG Doc525 Filed 10/30/19 Page 11 of 11

UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

 

 

In re: PES Holdings, LLC, et al. Case No. 19-11626 (KG)
Debtors Jointly Administered
MOR-6
Debtor Questionnaire
September 2019
Yes No

 

Have any assets been sold or transferred outside
1 |the normal course of business in this reporting Xx
period? If yes, provide an explanation below.
Have any funds been disbursed from any
account other than a debtor in possession

 

 

2 account this reporting period? If yes, provide an x
explanation.
3 Have all post petition tax returns been timely X

filed? If no, provide an explanation.

Are workers compensation, general liability and
4 |other necessary insurance coverages in effect? If x
no, provide an explanation.

Have any bank accounts been opened during the
monthly reporting period? If yes, provide
documentation identifying the opened

 

 

 

 

 

 

 

: account(s). If an investment account has been 2s
opened provide the required documentation
pursuant to the Delaware Local Rule 4001-3.
Notes:

' A bank account was opened on September 10, 2019. Please see MOR-1(a)
for additional details. Additional documentation available upon request.

11

 
